Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16753989 filed 04/06/2020. Claims 3, 14, 16-18, 20-22, 35, 37-39, and 41-42 amended; Claims 5-11 and 24-32 canceled. Claims 1-4, 12-23, and 33-42 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62570420 filed 10/10/2017.

Claim Objections
Claim 16 and 33 objected to because of the following informalities: 
Claim 16 recites “the codebook” in line 4. There is insufficient antecedent basis for these limitations. It is suggested that claim 16 be amended to recite “a codebook”.
Claim 33 recites “receiving” in line 7. Claim 33 is a network node claim and hence it is suggested that claim 33 be amended to recite “receive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12-13, 21-23, 33-34, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (Papasakellariou hereafter)  (US 20160295561 A1) in view of KIM et al. (KIM hereafter) (US 20190150181 A1).

Regarding claim 1, Papasakellariou teaches, A method by a wireless device for transmitting Hybrid Automatic Repeat Request (HARQ) feedback, comprises: 
obtaining, by the wireless device, a Physical Uplink Control Channel (PUCCH) configuration parameter (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116; UE 114 can select a PUCCH format or determine resources for a PUCCH format transmission based on an actual HARQ-ACK payload, Par. 0113); 
based on the PUCCH configuration parameter, selecting a PUCCH format for transmitting the HARQ feedback to a network node on the PUCCH (Papasakellariou; UE 114 can use a first PUCCH format, such as PUCCH Format 3, to transmit up to a first number of HARQ-ACK information bits, such as 22 bits, and use a second PUCCH format, such as one based on a PUSCH structure, to transmit a number of HARQ-ACK information bits larger than the first number, Par. 0114; For transmission of HARQ-ACK information payloads up to 22 bits … the block code can be a … Reed-Mueller (RM) code, Par. 0087; for HARQ-ACK payloads up to 128 bits and use of TBCC for HARQ-ACK payloads above 22 bits, Par. 0209); and 
(Papasakellariou; UE 114 transmits the HARQ-ACK payload, Par. 0116).
	Although Papasakellariou teaches configuration of pucch format and coding type based on HARQ-ACK information bits, but fails to explicitly teach,
	PUCCH configuration parameter comprising a channel code type.
	However, in the same field of endeavor, KIM teaches,
	PUCCH configuration parameter comprising a channel code type (KIM; the BS may signal a size of a mother code used (as an alternative of T-DAI) to the UE to efficiently use PUCCH resources according to the payload size. For example, the BS may indicate, to the UE, RM code, a polar code with Y1 bits mother code, or a polar code with Y2 bits mother code through DCI, Par. 0366).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of size of a mother code as taught by KIM in order to efficiently use PUCCH resources (KIM; Par. 0366).

Regarding claim 12, Papasakellariou teaches, A wireless device for providing Hybrid Automatic Repeat Request (HARQ) feedback comprising: 
memory operable to store instructions (Papasakellariou; UE 114, Par. 0116); and 
processing circuitry operable to execute the instructions to cause the wireless device to (Papasakellariou; UE 114, Par. 0116): 
(Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116; UE 114 can select a PUCCH format or determine resources for a PUCCH format transmission based on an actual HARQ-ACK payload, Par. 0113); 
based on the PUCCH configuration parameter, select a PUCCH format for transmitting the HARQ feedback to a network node on the PUCCH (Papasakellariou; UE 114 can use a first PUCCH format, such as PUCCH Format 3, to transmit up to a first number of HARQ-ACK information bits, such as 22 bits, and use a second PUCCH format, such as one based on a PUSCH structure, to transmit a number of HARQ-ACK information bits larger than the first number, Par. 0114; For transmission of HARQ-ACK information payloads up to 22 bits … the block code can be a … Reed-Mueller (RM) code, Par. 0087; for HARQ-ACK payloads up to 128 bits and use of TBCC for HARQ-ACK payloads above 22 bits, Par. 0209); and 
transmit the HARQ feedback to the network node (Papasakellariou; UE 114 transmits the HARQ-ACK payload, Par. 0116).
	Although Papasakellariou teaches configuration of pucch format and coding type based on HARQ-ACK information bits, but fails to explicitly teach,
	PUCCH configuration parameter comprising a channel code type.
	However, in the same field of endeavor, KIM teaches,
	PUCCH configuration parameter comprising a channel code type (KIM; the BS may signal a size of a mother code used (as an alternative of T-DAI) to the UE to efficiently use PUCCH resources according to the payload size. For example, the BS may indicate, to the UE, RM code, a polar code with Y1 bits mother code, or a polar code with Y2 bits mother code through DCI, Par. 0366).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of size of a mother code as taught by KIM in order to efficiently use PUCCH resources (KIM; Par. 0366).

Regarding claim 23, Papasakellariou teaches, A method by a network node for receiving Hybrid Automatic Repeat Request (HARQ) feedback, comprises: 
transmitting, to a wireless device, a Physical Uplink Control Channel (PUCCH) configuration parameter (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116; UE 114 can select a PUCCH format or determine resources for a PUCCH format transmission based on an actual HARQ-ACK payload, Par. 0113). and 
receiving, on the PUCCH, the HARQ feedback formatted based on at least the channel code type (Papasakellariou; UE 114 can use a first PUCCH format, such as PUCCH Format 3, to transmit up to a first number of HARQ-ACK information bits, such as 22 bits, and use a second PUCCH format, such as one based on a PUSCH structure, to transmit a number of HARQ-ACK information bits larger than the first number, Par. 0114; For transmission of HARQ-ACK information payloads up to 22 bits … the block code can be a … Reed-Mueller (RM) code, Par. 0087; for HARQ-ACK payloads up to 128 bits and use of TBCC for HARQ-ACK payloads above 22 bits, Par. 0209).
	Although Papasakellariou teaches configuration of pucch format and coding type based on HARQ-ACK information bits, but fails to explicitly teach,
	PUCCH configuration parameter comprising a channel code type.
	However, in the same field of endeavor, KIM teaches,
	PUCCH configuration parameter comprising a channel code type (KIM; the BS may signal a size of a mother code used (as an alternative of T-DAI) to the UE to efficiently use PUCCH resources according to the payload size. For example, the BS may indicate, to the UE, RM code, a polar code with Y1 bits mother code, or a polar code with Y2 bits mother code through DCI, Par. 0366).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of size of a mother code as taught by KIM in order to efficiently use PUCCH resources (KIM; Par. 0366).

Regarding claim 33, Papasakellariou teaches, A network node for receiving Hybrid Automatic Repeat Request (HARQ) feedback, the network node comprising: 
memory operable to store instructions (Papasakellariou; eNB 102, Par. 0113); and 
processing circuitry operable to execute the instructions to cause the network node to (Papasakellariou; eNB 102, Par. 0113): 
transmitting, to a wireless device, a Physical Uplink Control Channel (PUCCH) configuration parameter (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116; UE 114 can select a PUCCH format or determine resources for a PUCCH format transmission based on an actual HARQ-ACK payload, Par. 0113). and 
receiving, on the PUCCH, the HARQ feedback formatted based on at least the channel code type (Papasakellariou; UE 114 can use a first PUCCH format, such as PUCCH Format 3, to transmit up to a first number of HARQ-ACK information bits, such as 22 bits, and use a second PUCCH format, such as one based on a PUSCH structure, to transmit a number of HARQ-ACK information bits larger than the first number, Par. 0114; For transmission of HARQ-ACK information payloads up to 22 bits … the block code can be a … Reed-Mueller (RM) code, Par. 0087; for HARQ-ACK payloads up to 128 bits and use of TBCC for HARQ-ACK payloads above 22 bits, Par. 0209).
	Although Papasakellariou teaches configuration of pucch format and coding type based on HARQ-ACK information bits, but fails to explicitly teach,
	PUCCH configuration parameter comprising a channel code type.
	However, in the same field of endeavor, KIM teaches,
	PUCCH configuration parameter comprising a channel code type (KIM; the BS may signal a size of a mother code used (as an alternative of T-DAI) to the UE to efficiently use PUCCH resources according to the payload size. For example, the BS may indicate, to the UE, RM code, a polar code with Y1 bits mother code, or a polar code with Y2 bits mother code through DCI, Par. 0366).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of size of a mother code as taught by KIM in order to efficiently use PUCCH resources (KIM; Par. 0366).

Regarding claim 2 and claim 13, Papasakellariou-KIM teaches, The method of Claim 1 and The wireless device of Claim 12 respectively, wherein obtaining the PUCCH configuration parameter comprises receiving a DL assignment from the network node (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116).  

Regarding claim 21, Papasakellariou-KIM teaches, The wireless device of Claim 12, wherein obtaining the PUCCH configuration parameter comprises receiving the PUCCH configuration parameter via RRC signaling from a network node (Papasakellariou; When eNB 102 configures a parameters to UE 114, unless otherwise explicitly mentioned, the configuration is by higher layer signaling, such as RRC signaling, Par. 0108 & KIM; in configuring an HARQ-ACK codebook, in the LTE system, a size of the codebook may previously be configured by higher layer signaling (e.g., RRC signaling), Par. 0185).  
The rational and motivation for adding this teaching of KIM is the same as for Claim 12.

Regarding claim 22, Papasakellariou-KIM teaches, The wireless device of Claim 12, wherein the wireless device is a user equipment (UE) (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310, Par. 0116).

Regarding claim 34, Papasakellariou-KIM teaches, The network node of Claim 33 wherein transmitting the PUCCH configuration parameter comprises transmitting a DL assignment to the wireless device (Papasakellariou; UE 114 … determines a HARQ-ACK information payload 1310 … a determination can be based on one or more DAI fields in respective one or more DL DCI formats scheduling respective one or more PDSCH transmissions, Par. 0116).
  
Regarding claim 42, Papasakellariou-KIM teaches, The network node of Claim 33, wherein transmitting the PUCCH configuration parameter comprises transmitting the PUCCH configuration parameter via RRC signaling (Papasakellariou; When eNB 102 configures a parameters to UE 114, unless otherwise explicitly mentioned, the configuration is by higher layer signaling, such as RRC signaling, Par. 0108 & KIM; in configuring an HARQ-ACK codebook, in the LTE system, a size of the codebook may previously be configured by higher layer signaling (e.g., RRC signaling), Par. 0185).


Claim 3-4, 14-15, 17, 35-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-KIM and in further view of PARK et al. (PARK hereafter) (US 20190199477 A1).

Regarding claim 3 and claim 14, Papasakellariou-KIM teaches, The method of Claim 1 and The wireless device of Claim 12 respectively. 
Papasakellariou-KIM fail to explicitly teach,
	wherein the HARQ feedback is transmitted using a <= 2 bit PUCCH resource.
	However, in the same field of endeavor, PARK teaches,
	wherein the HARQ feedback is transmitted using a <= 2 bit PUCCH resource (PARK; the (maximum) UCI (e.g., HARQ-ACK) payload/codebook (size) configured for the UE by the eNB may be the maximum UCI payload/codebook (size) that can be transmitted on one PUCCH, Par. 0728; the eNB may enable a certain state of its indicator to mean the UCI payload size equal to or less than 2 bits, Par. 0762).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use UL grant as taught by PARK in order to indicate UCI payload size (PARK; Par. 0761).

Regarding claim 4 and claim 15, Papasakellariou-KIM-PARK teaches, The method of Claim 3 and The wireless device of Claim 14 respectively, wherein: 
only one bit of the <= 2 bit PUCCH resource comprises the HARQ feedback (PARK; the eNB may enable a certain state of its indicator to mean the UCI payload size equal to or less than 2 bits … when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB, Par. 0762 - 0763), and 
any additional bit of the <= 2 bit PUCCH resource is set to a fixed value (PARK; when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB … the UE may perform UCI encoding based on the UCI payload size (B) indicated by the eNB after filling the remaining bits with NACK information, Par. 0763).  
The rational and motivation for adding this teaching of PARK is the same as for Claim 3 and 14.

Regarding claim 17, Papasakellariou-KIM-PARK teaches, The wireless device of Claim 15, wherein the fixed value is a Not-acknowledgment (NACK) (PARK; when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB … the UE may perform UCI encoding based on the UCI payload size (B) indicated by the eNB after filling the remaining bits with NACK information, Par. 0763).
The rational and motivation for adding this teaching of PARK is the same as for Claim 14.

Regarding claim 35, Papasakellariou-KIM teaches, The network node of Claim 33. 
Papasakellariou-KIM fail to explicitly teach,
	wherein the HARQ feedback is received using a <= 2 bit PUCCH resource.
	However, in the same field of endeavor, PARK teaches,
	wherein the HARQ feedback is received using a <= 2 bit PUCCH resource (PARK; the (maximum) UCI (e.g., HARQ-ACK) payload/codebook (size) configured for the UE by the eNB may be the maximum UCI payload/codebook (size) that can be transmitted on one PUCCH, Par. 0728; the eNB may enable a certain state of its indicator to mean the UCI payload size equal to or less than 2 bits, Par. 0762).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use UL grant as taught by PARK in order to indicate UCI payload size (PARK; Par. 0761).

Regarding claim 36, Papasakellariou-KIM-PARK teaches, The network node of Claim 35, wherein: 
only one bit of the <= 2 bit PUCCH resource comprises the HARQ feedback (PARK; the eNB may enable a certain state of its indicator to mean the UCI payload size equal to or less than 2 bits … when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB, Par. 0762 - 0763), and 
any additional bit of the <= 2 bit PUCCH resource is set to a fixed value (PARK; when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB … the UE may perform UCI encoding based on the UCI payload size (B) indicated by the eNB after filling the remaining bits with NACK information, Par. 0763).
The rational and motivation for adding this teaching of PARK is the same as for Claim 35.

Regarding claim 38, Papasakellariou-KIM-PARK teaches, The network node of Claim 36, wherein the fixed value is a Not-acknowledgment (NACK) (PARK; when the UCI payload size (A) recognized by the UE is smaller than the UCI payload size (B) indicated by the eNB … the UE may perform UCI encoding based on the UCI payload size (B) indicated by the eNB after filling the remaining bits with NACK information, Par. 0763).   
The rational and motivation for adding this teaching of PARK is the same as for Claim 35.


Claim 16 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-KIM and in further view of A. PAPASAKELLARIOU et al. (A. PAPASAKELLARIOU hereafter) (US 20150349941 A1).

Regarding claim 16, Papasakellariou-KIM teaches, The wireless device of Claim 12. 
	Papasakellariou-KIM fail to explicitly teach,
	wherein:
the HARQ feedback is transmitted using >2 bit PUCCH resource, 
the wireless device receives fewer DL assignments than the codebook can carry, and 
the processing circuitry is further operable to execute the instructions to cause the wireless device to set any bits corresponding to not received DL assignments to a fixed value.
	However, in the same field of endeavor, A. PAPASAKELLARIOU teaches,
	wherein: 
the HARQ feedback is transmitted using >2 bit PUCCH resource (A. PAPASAKELLARIOU; Referring to FIG. 13, for transmission of a HARQ-ACK payload of O.sub.HARQ-ACK bits 1305 in a PUCCH 1310, Par. 0098), 
the wireless device receives fewer DL assignments than the codebook can carry (A. PAPASAKELLARIOU; scheduling may occur more often in the primary cell than in other cells, and therefore it is more likely that spatial-domain bundling in the primary cell will apply to actual HARQ-ACK bits instead of preferably applying to HARQ-ACK bits not associated with actual DL SAs. The latter HARQ-ACK bits are generated to achieve the predetermined HARQ-ACK codeword size of O.sub.HARQ-ACK bits, Par. 0080), and 
the processing circuitry is further operable to execute the instructions to cause the wireless device to set any bits corresponding to not received DL assignments to a fixed value (A. PAPASAKELLARIOU; The latter HARQ-ACK bits are generated to achieve the predetermined HARQ-ACK codeword size of O.sub.HARQ-ACK bits and do not carry any information (they are filler bits set to a NACK value that the NodeB decoder knows in advance as they correspond to DL SAs the NodeB did not transmit), Par. 0080).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use of filler bits as taught by A. PAPASAKELLARIOU in order to achieve the predetermined HARQ-ACK codeword size (A. PAPASAKELLARIOU; Par. 0080).

Regarding claim 37, Papasakellariou-KIM teaches, The network node of Claim 33. 
	Papasakellariou-KIM fail to explicitly teach,
	wherein: 
the HARQ feedback is received using >2 bit PUCCH resource, and 
any bits corresponding to not received DL assignments are set to a fixed value.
However, in the same field of endeavor, A. PAPASAKELLARIOU teaches,
wherein: 
the HARQ feedback is received using >2 bit PUCCH resource (A. PAPASAKELLARIOU; Referring to FIG. 13, for transmission of a HARQ-ACK payload of O.sub.HARQ-ACK bits 1305 in a PUCCH 1310, Par. 0098), and 
any bits corresponding to not received DL assignments are set to a fixed value (A. PAPASAKELLARIOU; The latter HARQ-ACK bits are generated to achieve the predetermined HARQ-ACK codeword size of O.sub.HARQ-ACK bits and do not carry any information (they are filler bits set to a NACK value that the NodeB decoder knows in advance as they correspond to DL SAs the NodeB did not transmit), Par. 0080).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use of filler bits as taught by A. PAPASAKELLARIOU in order to achieve the predetermined HARQ-ACK codeword size (A. PAPASAKELLARIOU; Par. 0080).

  
Claim 18 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-KIM and in further view of Marinier et al. (Marinier hereafter) (US 20210297225 A1).

Regarding claim 18, Papasakellariou-KIM teaches, The wireless device of Claim 12.
	Papasakellariou-KIM fail to explicitly teach,
wherein:   
the PUCCH configuration parameter further comprises a codebook size parameter, and 
the processing circuitry is further operable to execute the instructions to cause the wireless device to select a codebook at least partially based on the codebook size parameter.  
	However, in the same field of endeavor, Marinier teaches,
wherein:   
the PUCCH configuration parameter further comprises a codebook size parameter (Marinier; An indication may consist of a field which may be interpreted either as a downlink assignment index (DAI) or as a codebook indicator or codebook size indicator depending on its specific value, Par. 0210), and 
the processing circuitry is further operable to execute the instructions to cause the wireless device to select a codebook at least partially based on the codebook size parameter (Marinier; the codebook determination may use DAI and size indicators, Par. 0212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use of DAI as taught by Marinier in order to determine codebook (Marinier; Par. 0212).

Regarding claim 39, Papasakellariou-KIM teaches, The network node of Claim 33. 	
Papasakellariou-KIM fail to explicitly teach,
wherein: 
the PUCCH configuration parameter further comprises a codebook size parameter for selecting a codebook for the HARQ feedback.
	However, in the same field of endeavor, Marinier teaches,
wherein: 
the PUCCH configuration parameter further comprises a codebook size parameter for selecting a codebook for the HARQ feedback (Marinier; An indication may consist of a field which may be interpreted either as a downlink assignment index (DAI) or as a codebook indicator or codebook size indicator depending on its specific value, Par. 0210; the codebook determination may use DAI and size indicators, Par. 0212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use of DAI as taught by Marinier in order to determine codebook (Marinier; Par. 0212).

  
Claim 19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-KIM-Marinier and in further view of NOH et al. (NOH hereafter) (US 20190082435 A1).

Regarding claim 19 and claim 40, Papasakellariou-KIM-Marinier teaches, The wireless device of Claim 18 and The network node of Claim 39 respectively, the processing circuitry is further operable to execute the instructions to cause the wireless device to (Papasakellariou; For transmission of HARQ-ACK information payloads up to 22 bits … the block code can be a … Reed-Mueller (RM) code, Par. 0087 & KIM; if the maximum HARQ-ACK payload size corresponding to the corresponding PUCCH is previously determined, the UE may generate a corresponding polar mother code (or RM mother code), Par. 0365). 
	Papasakellariou-KIM-Marinier fail to explicitly teach,
if the codebook size is less than or equal to 11 bits, use Reed Muller encoding to encode the HARQ feedback; or 
if the codebook size is greater than 11, use Polar encoding to encode the HARQ feedback.  
	However, in the same field of endeavor, NOH teaches,
if the codebook size is less than or equal to 11 bits, use Reed Muller encoding to encode the HARQ feedback (NOH; When the total UCI payload that a terminal needs to transmit for each time is less than or equal to 11 (K<=11), the terminal may need to map UCI based on a Reed-Muller code, Par. 0168); or 
if the codebook size is greater than 11, use Polar encoding to encode the HARQ feedback (NOH; The polar code sequence mapping methods according to the above-described embodiments assume that the payload of UCI elements is greater than or equal to 12 bits (K>11), Par. 0168).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM-Marinier to include the use of bit mapping method as taught by NOH in order to use polar or RM code (NOH; Par. 0168).


Claim 20 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-KIM and in further view of LEE et al. (LEE hereafter) (US 20180234147 A1).

Regarding claim 20 and claim 41, Papasakellariou-KIM teaches, The wireless device of Claim 12 and The network node of Claim 33 respectively, wherein: 
the PUCCH configuration comprises a PUCCH resource that is explicitly configured with the channel code type (KIM; the BS may signal a size of a mother code used (as an alternative of T-DAI) to the UE to efficiently use PUCCH resources according to the payload size. For example, the BS may indicate, to the UE, RM code, a polar code with Y1 bits mother code, or a polar code with Y2 bits mother code through DCI, Par. 0366); and 
the processing circuitry is further operable to execute the instructions to cause the wireless device to determine a codebook size based on the channel code type (KIM; the UE may construe a configuration corresponding to the ARI value indicating the PUCCH resource differently depending on a field value indicating a size of the corresponding mother code, Par. 0367; a dynamic codebook method for adaptively changing a codebook size by indicating HARQ-ACK transmission for actually scheduled CCs, Par. 0185).  
Although Papasakellariou-KIM teaches mapping rule, but fails to explicitly teach that mapping rule is given by base station. However, in the same field of endeavor, LEE teaches in Par. 0142 that “a different coding scheme can be applied to UCI information according to an amount of input bits … the rule can be defined/promised in advance or can be configured via signaling (e.g., RRC”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-KIM to include the use of RRC as taught by LEE in order to configure rule of using different coding schemes (LEE; Par. 0142).

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416